                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

MICHAEL JACOBS                                                                               Plaintiff

v.                                                            Civil Action No. 3:17-cv-00090-RGJ

FLOORCO ENTERPRISES, LLC                                                                   Defendant


                                             * * * * *


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Floorco Enterprises, LLC’s (“Floorco”)

Motion to Dismiss. [DE 19]. The parties filed a timely Response and Reply. [DE 20; DE 21].

The matter is now ripe for adjudication. For the reasons outlined below, the Motion is GRANTED

IN PART and DENIED IN PART.

                                     I.      BACKGROUND

       Floorco is located in Bardstown, Kentucky and operates as a wholesaler of materials used

in the construction and installation of hardwood flooring.1 [DE 18, Am. Compl. at ¶ 5]. Plaintiff,

Michael Jacobs (“Jacobs”), was a citizen of Nassau County, New York during the time relevant to

this litigation. [Id. at ¶ 1]. Jacobs began working as a commission-based independent contractor

for Floorco in early 2002. [Id. at ¶ 6]. In July 2005, the president and sole owner of Floorco, Paul

Tu (“Tu”), offered Jacobs the position of Vice President of Sales and Marketing, a full-time

position that would pay $150,000 per year. [Id. at ¶¶ 6-8]. Tu presented the offer orally, and




1
  The Court accepts as true Plaintiff’s statement that Floorco is the successor in interest to Floorco
International North America, Inc. [DE 18, Am. Compl. at ¶ 5] and will refer to the Defendant simply as
“Floorco” to avoid confusion.
Jacobs accepted orally. [Id. at ¶¶ 8-9]. The parties understood that Jacobs would perform the work

for an indefinite period. [Id. at ¶ 8].

        Jacobs’s duties included contacting new and existing customers and providing information

regarding Floorco products, as well as taking customer orders and arranging for product shipment.

[Id. at ¶ 11]. Jacobs claims, however, that for large orders, he was required to receive permission

from at least two superiors before filling the orders and shipping the product. [Id.]. Jacobs lacked

the authority to hire and fire, did not supervise two or more employees, or possess discretionary

authority in matters of significance. [Id. at ¶ 12].

        From 2005 through 2008, Jacobs performed his duties, and Floorco paid him the agreed

upon $150,000 per year. [Id. at ¶ 13]. Jacobs asserts that, around July 16, 2007, Tu transferred all

company assets and liabilities into the business now known as Floorco. [Id. at ¶ 15]. Jacobs

further asserts that Tu reassured him that their prior employment relationship was still in effect,

and Floorco would continue to pay Jacobs for performing the same duties. [Id.].

        But in late January 2009, Jacobs’s paychecks began coming up short. [Id. at ¶ 16]. Jacobs

approached Tu about the discrepancy. Tu informed Jacobs that the company was experiencing

hard times, but that Jacobs would be paid back in full if he were patient. [Id. at ¶ 16–17]. Floorco

continued to short Jacobs intermittently through June 2013, at which time Tu fired Jacobs with

Floorco owing Jacobs $287,580.35. [Id. at ¶¶ 17, 19]. Upon firing Jacobs, Floorco admitted in

writing that it owed Jacobs back wages and made efforts to make good on its debt, paying the

balance down to $218,750.02. [Id. at ¶ 9 n.2; DE 18-1, Letter from Frieda Bayliss].

        Jacobs filed a complaint with the Kentucky Labor Cabinet on December 28, 2015. [DE 18

at ¶ 20]. Tu initially accepted responsibility for the debt and told Labor Cabinet investigator

Patricia Major (“Major”) that he intended to pay Jacobs the wages owed him in a series of



                                                  2
installment payments. [Id.; DE 18-8, Letter from Tu to Major]. Tu continued making these

promises until fall 2016, when he abruptly changed course. [DE 18 at ¶ 20]. Kyle Johnson

(“Johnson”), counsel for Floorco, informed the Labor Cabinet that Floorco would no longer

cooperate with the Labor Cabinet’s investigation. [DE 18-11, Johnson Letter]. In this letter,

Johnson claimed it was Floorco’s position that it did not owe Jacobs any additional money. [Id.].

Finally, Johnson claimed that Jacobs had never been an “employee” of Floorco, as that term is

defined in KRS Chapter 337. [Id.]. The Labor Cabinet closed the investigation on November 10,

2016. [DE 18 at ¶ 20]. This lawsuit followed.

       In the Amended Complaint, Jacobs asserts two claims against Floorco. First, Jacobs asserts

that Floorco’s failure to pay Jacobs was a material breach of an oral employment contract. [Id. at

¶¶ 37–41]. In addition, Jacobs claims that Floorco’s failure to pay Jacobs violated the Kentucky

Wage and Hour Act, KRS Chapter 337. [Id. at ¶¶ 42–46]. In the present Motion, Floorco seeks

dismissal of both claims. [DE 19].

                                II.     STANDARD OF REVIEW

       Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court must dismiss a

complaint if it “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To properly state a claim, a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion

to dismiss, courts must presume all factual allegations in the complaint to be true and make all

reasonable inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v.

Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the

district court need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and



                                                   3
conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation and quotation omitted).

       To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege “enough facts

to state a claim to relief that is plausible on its face.” Traverse Bay Area Intermediate Sch. Dist.

v. Mich. Dep’t of Educ., 615 F.3d 622, 627 (6th Cir. 2010) (internal quotation omitted) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim becomes plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S.

at 556). “A complaint will be dismissed pursuant to Rule 12(b)(6) if no law supports the claims

made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).

                                       III.   DISCUSSION

       A.      Breach of Contract

       Floorco moves to dismiss Count I for breach of contract because, it argues, Jacobs fails to

allege specific facts that, accepted as true, demonstrate the existence of an employment contract.

[DE 19-1, Mot. Dismiss]. A breach-of-contract claim under Kentucky law requires: (1) a valid

and enforceable contract, (2) a breach of that contract, and (3) damages caused by that breach.

Texas Capital Bank, N.A. v. First Am. Title Ins. Co., 822 F. Supp. 2d 678, 682 (W.D. Ky. 2011)

(citing Ward v. Daugherty, 14 S.W.2d 1089, 1089 (Ky. 1929)). A valid contract requires (1) offer

and acceptance, (2) full and complete terms, and (3) consideration. Zeltiq Aesthetics, Inc. v.

Medshare, Inc., No. 3:14–CV–213–CRS, 2015 WL 3447612 (W.D. Ky. May 28, 2015) (citing



                                                  4
Coleman v. Bee Line Courier Serv., Inc., 284 S.W.3d 123, 125 (Ky. 2009)). An employee can

establish an employment contract in one of two ways. McNutt v. Mediplex of Ky., Inc., 836 F.

Supp. 419, 420 (W.D. Ky. 1993). First, the employee can accept an offer of employment for a

fixed period. Id. (citing Otis & Co. v. Power, 1 Ky. Op. 312 (Ky. 1886)). Alternatively, the

employee and employer may enter into a contract for an indefinite period but with a covenant not

to terminate the employee without cause. Id. (citing Shah v. Am. Synthetic Rubber Corp., 655

S.W.2d 489 (Ky. 1983)).

       Jacobs’s Amended Complaint asserts that “[o]n July 1, 2005, Jacobs and Tu entered an oral

contract of employment.” [DE 18 at ¶8]. “Tu stated that the offer of employment was intended to

be indefinite and ongoing, with no set term or limitation as to the length of the employment.” [Id.].

But Jacobs also concedes that his employment was at-will. [Id. at ¶ 41 (“Plaintiff does not assert

that Floorco had any obligation to continue his employment…”)]. Thus, Tu and Jacobs entered an

oral agreement for an at-will employment relationship of unknown duration.

       Accordingly, Jacobs cannot establish a valid employment contract since the oral agreement

was neither for a fixed period nor an indefinite period with a covenant not to terminate without

cause. McNutt, 836 F. Supp. at 420. Nor has Plaintiff alleged any other fact that compels a

different conclusion. The Court must examine the parties’ intent in light of the circumstances

surrounding the transaction. Shah, 655 S.W.2d at 490. While it is clear that Tu intended to create

an employer/employee relationship with Jacobs, nothing indicates that either party intended to

enter into an employment contract. Tu offered an annual salary, but this alone cannot create an

inference that an employment contract exists. See McNutt, 836 F. Supp. at 422. Similarly, while

Floorco’s Chief Financial Officer, Simon Chik, sent an email to Freida Bayliss acknowledging




                                                 5
Tu’s hiring Jacobs at $150,000 per year, this email is only probative of the existence of an

employment relationship, not of an employment contract. [DE 18-3, Letter from Simon Chik].

       Jacobs attempts to analogize his employment relationship with that of a fast-food fry cook.

[DE 20, Resp. at 4–5]. The trouble with the hypothetical is that the fast-food worker with an

employment agreement for an hourly rate, terminable at-will and for an unspecified period, like

Jacobs, does not have an employment contract. See McNutt, 836 F. Supp. at 420. He therefore

would have no cause of action for breach of contract in the event his pay was shorted. He would,

however, have labor law protections assuming he was a covered employee. And, more relevant to

the current case, the fast-food worker could plead equitable remedies such as promissory estoppel

or unjust enrichment, both of which Kentucky law recognizes. See Meade Constr. Co. v. Mansfield

Commercial Elec., Inc., 579 S.W.2d 105, 106 (Ky. 1979) (noting that Kentucky has adopted test

for promissory estoppel from Restatement (Second) of Contracts § 90); Jones v. Sparks, 297

S.W.3d 73, 78 (Ky. App. 2009) (stating the elements of unjust enrichment). Thus, Jacobs’s

hypothetical misses a critical point. The fast-food worker may not have a contractual claim against

his employer, but he is not altogether without remedy.

       Here, Jacobs could have pleaded equitable remedies. But he failed to do so. The claim for

breach of contract is therefore dismissed with prejudice.

       B.      Jacobs’s Rights Under KRS 337.355

       Kentucky law provides that “[a]ny employee who leaves or is discharged from his

employment shall be paid in full all wages or salary earned by him; not later than the next normal

pay period following the date of dismissal or voluntary leaving or fourteen (14) days following

such date of dismissal or voluntary leaving whichever last occurs.” KRS 337.055. The employer

may be liable for the full amount of unpaid wages, an equal amount in liquidated damages, costs,



                                                6
and reasonable attorney’s fees. KRS 337.085. For purposes of this action, the term “employee”

means “any person employed by or suffered or permitted to work for an employer, but shall not

include… [a]ny individual employed in a bona fide executive, administrative, supervisory, or

professional capacity, or in the capacity of outside salesman, or as an outside collector as the terms

are defined by administrative regulations of the commissioner…”                 KRS 337.010(2)(a);

KRS337.010(2)(a)(2); Fox v. Lovas, No. 5:10-CV-00219-R, 2012 WL 1567215, at *2 (W.D. Ky.

May 1, 2012). It is ultimately the plaintiff’s burden to establish that he is an employee under

Kentucky law. City of Louisville, Div. of Fire v. Fire Serv. Managers Ass’n ex rel. Kaelin, 212

S.W.3d 89, 94 (Ky. 2006).

       Floorco argues that Jacobs’s complaint fails as a matter of law to establish that he was a

nonexempt employee under KRS 337.010(2)(a)(2). [DE 19 at 6–7]. The amended complaint states

that Jacobs’s job duties included contacting new and repeat Floorco customers, providing them

with information about company products, taking purchase orders, and arranging for shipment of

those orders. [DE 18 at ¶ 11]. Jacobs further notes that he did not exercise independent discretion

and had to seek approval for large orders and shipments. [Id.]. Additionally, Jacobs claims that

he lacked the authority to hire and fire employees, did not supervise two or more employees, and

did not exercise discretion with respect to matters of significance. [Id. at ¶ 12].

       Floorco draws the Court’s attention to Burton v. Appriss, Inc., No. 3:13-CV-00316-CRS,

2013 WL 6097107 (W.D. Ky. Nov. 19, 2013). Floorco appears to suggest that the Court in Burton

held that the employee bears the burden of conclusively establishing its employee status in the

complaint itself. [DE 19 at 8]. This is incorrect. Instead, Burton concerned an employee whose

complaint defined her duties as being “primarily responsible for promoting sales of Defendant’s

products to individual customers of Defendant,” and was involved in “upselling her assigned



                                                  7
customers and managing those customer’s [sic] accounts.” Burton, at *5 (internal quotation

omitted). The Court noted that “[f]rom these statements alone, this court is unable to conclude at

this time whether Burton and the Class Members are ‘employees,’ as that term is defined in KRS

§ 337.010(2)(a)(2).” Id. The Court concluded that, while the burden ultimately rested with Burton

to prove that she was a nonexempt employee, the facts outlined in her complaint were sufficient

to survive a 12(b)(6) motion to dismiss. Id.

       While Jacobs’s title, “Vice President of Sales and Marketing,” suggests employment in an

“executive, administrative, supervisory, or professional capacity,” it is unclear from his job

description whether his employment falls into the excluded categories of employees under KRS

337.010(2)(a)(2). This Court thus concludes that Jacobs has alleged sufficient facts to survive a

12(b)(6) motion to dismiss. See id.; Goodwin v. Novartis Pharm. Corp., No. 3:11-CV-00350-JGH,

2012 WL 1079086 (W.D. Ky. Mar. 30, 2012) (“The Court cannot conclude whether [plaintiff] is

exempt […] based solely on the Complaint and limited pleadings. Although Plaintiff must

ultimately establish her right to recover under § 337.385 as a non-exempt employee and the

amounts owed, the Court concludes Plaintiff has adequately pleaded her statutory wage claim.”).

Accordingly, the Motion to Dismiss the claim for violation of KRS §337.010 et seq. will be denied.

                                    IV.        CONCLUSION

       For the foregoing reasons, and being otherwise sufficiently advised, the Court HEREBY

ORDERS that Defendant’s Motion to Dismiss [DE 19] is GRANTED IN PART and DENIED

IN PART. Count I for breach of contract is DISMISSED WITH PREJUDICE.




                                                 8
                              November 16, 2018




Cc:   counsel of record




                          9
